
	
		II
		Calendar No. 51
		110th CONGRESS
		1st Session
		S. 266
		[Report No. 110–25]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 11, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To provide for the modification of an
		  amendatory repayment contract between the Secretary of the Interior and the
		  North Unit Irrigation District, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North Unit Irrigation District Act of
			 2007.
		2.North Unit Irrigation
			 DistrictThe Act of August 10,
			 1954 (68 Stat. 679, chapter 663), is amended—
			(1)in the first section—
				(A)by inserting (referred to in this
			 Act as the District) after irrigation
			 district; and
				(B)by inserting (referred to in this
			 Act as the Contract) after 1953;
			 and
				(2)by adding at the end the following:
				
					3.Additional termsOn approval of the District directors and
				notwithstanding project authorizing legislation to the contrary, the Contract
				is modified, without further action by the Secretary of the Interior, to
				include the following modifications:
						(1)In Article 8(a) of the Contract, by
				deleting a maximum of 50,000 and inserting approximately
				59,000 after irrigation service to.
						(2)In Article 11(a) of the Contract, by
				deleting The classified irrigable lands within the project comprise
				49,817.75 irrigable acres, of which 35,773.75 acres are in Class A and
				14,044.40 in Class B. These lands and the standards upon which the
				classification was made are described in the document entitled Land
				Classification, North Unit, Deschutes Project, 1953 which is on file in
				the office of the Regional Director, Bureau of Reclamation, Boise, Idaho, and
				in the office of the District and inserting The classified
				irrigable land within the project comprises 58,902.8 irrigable acres, all of
				which are authorized to receive irrigation water pursuant to water rights
				issued by the State of Oregon and have in the past received water pursuant to
				such State water rights..
						(3)In Article 11(c) of the Contract, by
				deleting , with the approval of the Secretary, after
				District may, by deleting the 49,817.75 acre maximum
				limit on the irrigable area is not exceeded and inserting
				irrigation service is provided to no more than approximately 59,000
				acres and no amendment to the District boundary is required after
				time so long as.
						(4)In Article 11(d) of the Contract, by
				inserting , and may further be used for instream purposes, including
				fish or wildlife purposes, to the extent that such use is required by Oregon
				State law in order for the District to engage in, or take advantage of,
				conserved water projects as authorized by Oregon State law after
				herein provided.
						(5)By adding at the end of Article 12(d) the
				following: (e) Notwithstanding the above subsections of this Article or
				Article 13 below, beginning with the irrigation season immediately following
				the date of enactment of the North Unit Irrigation District Act of 2006, the
				annual installment for each year, for the District, under the Contract, on
				account of the District’s construction charge obligation, shall be a fixed and
				equal annual amount payable on June 30 the year following the year for which it
				is applicable, such that the District’s total construction charge obligation
				shall be completely paid by June 30, 2044..
						(6)In Article 14(a) of the Contract, by
				inserting and for instream purposes, including fish or wildlife
				purposes, to the extent that such use is required by Oregon State law in order
				for the District to engage in, or take advantage of, conserved water projects
				as authorized by Oregon State law, after and incidental stock
				and domestic uses, by inserting and for instream purposes as
				described above, after irrigation, stock and domestic
				uses, and by inserting , including natural flow rights out of
				the Crooked River held by the District after irrigation
				system.
						(7)In Article 29(a) of the Contract, by
				inserting and for instream purposes, including fish or wildlife
				purposes, to the extent that such use is required by Oregon State law in order
				for the District to engage in, or take advantage of, conserved water projects
				as authorized by Oregon State law after provided in article
				11.
						(8)In Article 34 of the Contract, by deleting
				The District, after the election and upon the execution of this
				contract, shall promptly secure final decree of the proper State court
				approving and confirming this contract and decreeing and adjudging it to be a
				lawful, valid, and binding general obligation of the District. The District
				shall furnish to the United States certified copies of such decrees and of all
				pertinent supporting records. after for that
				purpose..
						4.Future authority to
				renegotiateThe Secretary of
				the Interior (acting through the Commissioner of Reclamation) may in the future
				renegotiate with the District such terms of the Contract as the District
				directors determine to be necessary, only upon the written request of the
				District directors and the consent of the Commissioner of
				Reclamation.
					.
			
	
		February 16, 2007
		Reported without amendment
	
